Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment
Based on applicant’s amendment, filed on 1/14/2022, see page 2 through 10 of the remarks, also telephone interview on January 24, 2022, with respect to cancellation of claims 3, 12, 16-17, 21, and amended claims 1, 4, 10, 13, 19 and 22, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(a) rejection and rejection of 103(a) for claims 1-2, 4-11, 13-15, 18-20 and 22, are hereby withdrawn.    
             The claims 1-2, 4-11, 13-15, 18-20 and 22 now renumbered as 1-17 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Christopher Franich, Reg No. 69,414), on January 24, 2022, without traverse.

           The amended claims 1, 4, 10, 13, 19 and 22 as follows: 
          Cancel claims 3, 12, 16, 17 and 21.

           Claim 1. (Currently Amended) A computer-implemented method for analyzing an image of a slide corresponding to a specimen, the method comprising:
           receiving at least one digitized image of a pathology specimen;
           determining, using the digitized image at an artificial intelligence (AI) system, at least one salient feature, the at least one salient feature comprising a biomarker, cancer, cancer grade, parasite, toxicity, inflammation, and/or cancer sub-type;
           determining, at the AI system, a salient region overlay for the digitized image, wherein the AI system indicates a diagnostic value for each pixel ;
           suppressing, based on the diagnostic value for each pixel, one or more non-salient regions of the digitized image; and 
           normalizing the salient region overlay to obtain a variable, the salient region overlay is represented by a binary segmentation of the digitized image indicating if each pixel has or does not have the salient feature present.
           Claim 3. (Cancelled)
           Claim 4. (Currently Amended) The computer-implemented method of claim 1, 
           Claim 10. (Currently Amended) A system for analyzing an image of a slide corresponding to a specimen, the system comprising: 
           at least one memory storing instructions; and
           at least one processor configured to execute the instructions to perform operations comprising:
           receiving at least one digitized image of a pathology specimen;

           	determining, at the AI system, a salient region overlay for the digitized image, wherein the AI system indicates a diagnostic value for each pixel; and
	suppressing, based on the diagnostic value for each pixel, one or more non-salient regions of the digitized image; and 
           normalizing the salient region overlay to obtain a variable, the salient region overlay is represented by a binary segmentation of the digitized image indicating if each pixel has or does not have the salient feature present.
           Claim 12. (Cancelled)
           Claim 13. (Currently Amended) The system of claim 10, 
           Claims 16-17. (Cancelled)
           Claim 19. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for analyzing an image of a slide corresponding to a specimen, the method comprising:
           receiving at least one digitized image of a pathology specimen;
           determining, using the digitized image at an artificial intelligence (AI) system, at least one salient feature, the at least one salient feature comprising a biomarker, cancer, cancer grade, parasite, toxicity, inflammation, and/or cancer sub-type;
           determining, at the AI system, a salient region overlay for the digitized image, wherein the AI system indicates a diagnostic value for each pixel; 
; and 
           normalizing the salient region overlay to obtain a variable, the salient region overlay is represented by a binary segmentation of the digitized image indicating if each pixel has or does not have the salient feature present.
           Claim 21. (Cancelled)
           Claim 22. (Currently Amended) The computer-implemented method of claim 1, 


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to image-based tissue visualization and related image processing methods. More specifically, particular embodiments of the present disclosure relate to systems and methods for tissue visualization based on processing images of tissue specimens.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 19, the closest prior art of record (Yip and Chef’hotel), Yip reference is directed to examining digital images to detect, quantify, and characterize cancer-related biomarker(s) and, more particularly, to detect, quantify, and/or characterize such biomarkers from analysis of one or more histopathology slide images, and Chef’hotel reference is directed to digital pathology. More particularly, the present subject disclosure relates to thresholding methods for nucleus segmentation in digital pathology. But neither Yip nor Chef’hotel teach or suggest, among other things, “AI system indicates a diagnostic value for each pixel; suppressing, based on the diagnostic “value for each pixel”, one or more non-salient regions of the digitized image; and “normalizing the salient region” overlay to obtain a variable, the salient region overlay is 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Yip and Chef’hotel) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
January 30, 2022